Case 1:19-cv-01270-JDT-cgc Document 16 Filed 12/04/20 Page 1 of 2             PageID 126




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                          EASTERN DIVISION


GERALD A. SANFORD, SR.,                     )
                                            )
      Plaintiff,                            )
                                            )
VS.                                         )          No. 19-1270-JDT-cgc
                                            )
MARGARET ARMOUR, ET AL.,                    )
                                            )
      Defendants.                           )


                      ORDER DISMISSING CASE,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH,
          AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


      On July 30, 2020, the Court issued an order dismissing Plaintiff Gerald A. Sanford,

Sr.’s pro se complaint and granting leave to file an amended complaint. (ECF No. 9.)

Sanford was warned that if he failed to file an amended complaint within twenty-one days,

the Court would dismiss the case in its entirety, assess a strike pursuant to 28 U.S.C.

§ 1915(g), and enter judgment. (Id. at PageID 108.) Sanford thereafter requested and

received additional time to comply, after which his amendment was due on or before

November 12, 2020. (ECF No. 13.)

      Sanford has not filed an amended complaint despite being allowed extensions of

time in which to do so. Therefore, this case is DISMISSED with prejudice in its entirety,

and judgment will be entered in accordance with the July 30, 2020, order dismissing the

original complaint for failure to state a claim on which relief may be granted. Sanford is
Case 1:19-cv-01270-JDT-cgc Document 16 Filed 12/04/20 Page 2 of 2              PageID 127




assessed his first strike under § 1915(g). This strike shall take effect when judgment is

entered. See Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).

       It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate

Procedure 24(a), that any appeal in this case by Sanford would not be taken in good faith.

If Sanford nevertheless files a notice of appeal and wishes to pay the $505 appellate filing

fee using the installment procedures of the Prison Litigation Reform Act, 28 U.S.C.

§§ 1915(a)-(b), he also must submit a new in forma pauperis affidavit and a current copy

of his inmate trust account statement for the last six months.

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                  s/ James D. Todd
                                                 JAMES D. TODD
                                                 UNITED STATES DISTRICT JUDGE




                                             2
